         Case 1:19-cv-10239-LAP Document 36 Filed 04/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL M HASDAY,

                      Plaintiff,
                                              No. 19-CV-10239 (LAP)
-against-
                                                       ORDER
CITY OF NEW YORK, et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The settlement conference scheduled for April 27, 2021 at

9:00 a.m. will convene in Courtroom 12A of the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York,

NY 10007.

SO ORDERED.

Dated:       April 21, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
